                          UNITED STATES DISTRICT COURT
                         FOR TIlE DISTRICT OF NEW JERSEY


HIGHS GAMES, LLC, a Delaware Limited              Case No.: 2:13-CV-07161-JMV-MF
Liability Company, Mc/a P11, LLC,

       PlaintiWCounterclalin Defendant,

vs.
                                                   ORDER & OPiNION OF TUE SPECIAL
DANIEL MARKS, an individual; JOSEPH                           MASTER
MASCI, an individual; BRIAN KAVANAGH,
an individual; MARKS STUDIOS, LLC, an
entity dTh/a GIMME GAMES; ARISTOCRAT
TECHNOLOGIES, INC., an entity;
ARISTOCRAT TECHNOLOGIES
AUSTRALIA PTY LIMITED, an entity
ARISTOCRAT LEISURE LIMITED, an
entity; PRODUCT MADNESS, INC., an
entity; GRANT BOLLING, an individual;
JOHN SMITH(s) 1-7; and XYZ COMPANIES
1-7,

       Defendants/Counterclaim Plaintiffs.

       This matter comes before the Special Master upon defendants Daniel Marks, Joseph

Masci, Brain Kavanagh, Grant Boiling, Marks Studios, LLC (“Marks Studios”), Aristocrat

Technologies, Inc. (“ATI”), Aristocrat Technologies Australia Pty Ltd. C’ATA”), Aristocrat

Leisure Limited (“ALL”), and Product Madness, Inc.’s (“Product Madnes&’)(collectively,

“Defendants”) motion to compel disclosure of documents from Plaintiff High 5 Games, LLC

(“H5G”), After considering the submissions of the parties, based upon the following, it is the

opinion of the Special Master that Defendants’ motion is GRANTED.




                                              I
                                                   DISCUSSION

             I. Background

                  This is a trade secret misappropriations and patent infringement case, Defendants seek to

        compel the disclosure of certain documents clawed back by H5G on January 16, 2019, under an

        assertion of privilege. The documents in question had been produced by H5G and bore bates

        stamp numbers: P000120686-120680, P000027697-27698, P001469198-1469204, P001440154-

        1440173, P000139808-139817, P000117837-117843, P000090017-90023, P00004836148368,

        P000023624-23643, P000140740, and P002504903.

                  On July 26, 2016, United States Magistrate Judge Mark Falk entered an order pursuant to

        Federal Rule of Evidence 502(d) supplementing the parties’ Discovery Confidentiality Order

        (“Rule 502(d) Order”). The Rule 502(d) Order governs the claw back of documents in this

        matter.

                  The deposition of Stuart Zoble was conducted on January 11, 2019. During the

        deposition, H5G reibsed to allow Mr. Zoble to testify regarding certain draft patent applications

        pertaining to the ‘852 patent. The documents at issue had previously been produced by H5G.

                  By correspondence dated January 16, 2019, H5G formally requested to claw back the

        documents at issue during Mr. Zoble’s deposition, which it asserted were inadvertently

        produced. H5G enclosed a privilege log, Attachment A, to its correspondence to support its

        claims of privilege. The privilege log provided the following information:

Bates      Subject     Date              Author Recipient      Copies      Basis                                  PHv
P000120686 Draft       4/5/10                                              Draft patent application prepared at   AC;
-120680    Patent                                                          the direction of attorneys andlor      PA
           Application                                                     patent agents in furtherance of
                                                                           preparing, filing, and prosecuting a
                                                                           patent application
P000027697   Email re        6/22/10     Stuart   Dick         Christina   Email to patent attorney and patent    AC;
                                                          2
-27698       Draft       4:35:16    Zoble    Schulze       Evans;    agent in furtherance of preparing,      PA
             Patent      PM                                Anthony   filing, and prosecuting a patent
             Application                                   Singer    application and consulting with or
                                                                     giving advice to a client in
                                                                     furtherance of preparing, filing, and
                                                                     prosecuting a patent application
P001469198   Draft       6/23/10    Stuart                           Draft patent application prepared at    AC;
-1469204     Patent                 ZoNe                             the direction of aftorneys and/or       PA
             Application                                             patent agents in furtherance of
                                                                     preparing, filing, and prosecuting a
                                                                     patent application.
P001440154   Draft       6/23/10    Stuart                           Draft patent application prepared at    AC;
-1440173     Patent                 Zoble                            the direction of attorneys and/or       PA
             Application                                             patent agents in ifirtherance of
                                                                     preparing, filing, and prosecuting a
                                                                     patent application
P000139808   Draft       6/23/10    Stuart                           Draft patent application prepared at    AC;
-139817      Patent                 Zoble                            the direction of attorneys and/or       PA
             AØplication                                             patent agents in furtherance of
                                                                     preparing, filing, and prosecuting a
                                                                     patent application
P000117837   Draft       6/23/10    Stuart                           Draft patent application prepared at    AC;
-117843      Patent                 Zoble                            the direction of attorneys and/or       PA
             Application                                             patent agents in furtherance of
                                                                     preparing, filing, and prosecuting a
                                                                     patent application
P000090017   Draft       6/23/10    Stuart                           Draft patent application prepared at    AC;
-90023       Patent                 Zoble                            the direction of attorneys and/or       PA
             Application                                             patent agents in furtherance of
                                                                     preparing, ffling, and prosecuting a
                                                                     patent application
P000048361   Draft       6/23/10    Stuart                           Draft patent application prepared at    AC;
-48368       Patent                 Zoble                            the direction of attorneys and/or       PA
             Application                                             patent agents in furtherance of
                                                                     preparing, filing, and prosecuting a
                                                                     patent application
P000023624   Draft       6/23/10    Smart                            Draft patent application prepared at    AC;
-23643       Patent                 ZoNe                             the direction of attorneys and/or       PA
             Application                                             patent agents in furtherance of
                                                                     preparing, filing, and prosecuting a
                                                                     patent application
P000140740   Email re    4/19/11    Stuart   Jonathan                Internal email among coinventors        AC;
             Draft       10:16:22   Zoble    Ballone;                forwarding draft patent application     PA
             Patent      AM                  Philip                  prepared at the direction of
             Application                     Welty                   attorneys and/or patent agents in
                                                       3
                                                 Maykyta                   furtherance of preparing, filing, and
                                                 Panasenko                 prosecuting a patent application
P002504903   Email re    4/19/11       Stuart    Jonathan                  Internal email among coinventors        AC;
             Draft       10:16:22      Zoble     Ballone;                  forwarding draft patent application     PA
             Patent      AM                      Philip                    prepared at the direction of
             Application                         Welty;                    attorneys andlor patent agents in
                                                 Maykyta                   furtherance of preparing, filing, and
                                                 Panasenko                 prosecuting a patent application

               That same day, Defendants disputed H5G’s claims of privilege and stated that they were

        considering contesting the privilege assertion pursuant to paragraph (c) of the Rule 502(d) Order.

        H5G responded by email on January 25, 2019. Attached to H5G’s email was a supplemental

        privilege log. This supplemental privilege log provided the following information:

Bates        Subject     Date          Author Recipient        Copies      Basis                                   Priv
P000120686   Draft       4/5/10                                            Draft patent application prepared at    AC
-120680      Patent                                                        the direction of attorneys Dick
             Application                                                   Schuhe and Bob Ryan in
                                                                           furtherance of preparing, filing, and
                                                                           prosecuting a patent application
P000027697   Email re    6/22/10       Stuart    Dick          Christina   Email to patent attorney Dick           AC
-27698       Draft       4:35:16       Zoble     Schulze       Evans;      Schuize in furtherance of
             Patent      PM                                    Anthony     preparing, filing, and prosecuting a
             Application                                       Singer      patent application and consulting
                                                                           with or giving.advice to a client in
                                                                           furtherance of preparing, filing, and
                                                                           prosecuting a patent application
P001469198   Draft       6/23/10       Stuart                              Draft patent application prepared at    AC
-1469204     Patent                    Zoble                               the direction of attorneys Dick
             Application                                                   Schuize and Bob Ryan in
                                                                           furtherance of preparing, filing, and
                                                                           prosecuting a patent application
P001440154   Draft       6/23/10        Stuart                             Draft patent application prepared at    AC
-1440173     Patent                    Zoble                               the direction of Dick Schuize and
             Application                                                   Bob Ryan in furtherance of
                                                                           preparing, filing, and prosecuting a
                                                                           patent application
P000139808   Draft       6/23/10        Stuart                             Draft patent application prepared at    AC
-139817      Patent                     Zoble                              the direction of Dick Schuhe and
             Application                                                   Bob Ryan in furtherance of
                                                                           preparing, filing, and prosecuting a
                                                                           patent application
                                                           4
P000117837   Draft         6/23/10    Stuart                           Draftpatent application prepared at    AC
-117843      Patent                   Zoble                            the direction of Dick Schuize and
             Application                                               Bob Ryan in furtherance of
                                                                       preparing, filing, and prosecuting a
                                                                       patent application
P000090017   Draft       6/23/10      Stuart                           Draft patent application prepared at   AC
-90023       Patent                   Zoble                            the direction of Dick Schuize and
             Application                                               Bob Ryan in fin-therance of
                                                                       preparing, filing, and prosecuting a
                                                                       patent application
P000048361   Draft       6/23/10      Stuart                           Draft patent application prepared at   AC
-48368       Patent                   Zoble                            the direction of Dick Schuize and
             Application                                               Bob Ryan in furtherance of
                                                                       preparing, filing, and prosecuting a
                                                                       patent application
P000023624   Draft         6/23/10    Smart                            Draft patent application prepared at   AC
-23643       Patent                   Zoble                            the direction of Dick Schuize and
             Application                                               Bob Ryan in flurtherance of
                                                                       preparing, filing, and prosecuting a
                                                                       patent application
P000140740   Email re    4/19/Il      Smart    Jonathan                Internal email among coinventors       AC
             Draft       10:16:22     Zoble    Ballone;                forwarding draft patent application
             Patent      AM                    Philip                  prepared at the direction of
             Application                       Welty;                  attorneys Dick Schuize and Bob
                                               Maykyta                 Ryan in furtherance of preparing,
                                               Panasenko               filing, and prosecuting a patent
                                                                       application
P002504903   Email re    4/19/11      Stuart   Jonathan                Internal email among coinventors       AC
             Draft       10:1 6:22    Zoble    Ballone;                forwarding draft patent application
             Patent      AM                    Philip                  prepared at the direction of
             Application                       Welty                   attorneys Dick Schuize and Bob
                                               Maykyta                 Ryan in furtherance of preparing,
                                               Panasenko               filing, and prosecuting a patent
                                                                       application

             II. Arguments of the Parties

                Defendants

                Defendants seek to compel the disclosure of certain documents recently clawed back by

        H50 under an assertion of privilege. Defendants assert that as set forth in the Court’s Rule

        502(d) Protective Order, the burden of proving privilege lies with H5G. Thus Defendants argue


                                                      5
that HSG bears the burden of demonstrating that the claimed privilege applies and that the

privilege log provided is actually sufficient to assert the privilege.

       Defendants argue the supplemental privilege log remains deficient because: (1) the draft

patent applications in the log are not normally subject to attorney-client privilege unless they

specifically involve an attorney, and the authors and recipients of all but one identified document

in H5G’s supplemental log are non-attorneys; (2) the presence of third party Christina Evans

waives any privilege that might apply; (3) the earliest draft application identified no authors or

recipients whatsoever; (4) the same first-listed draft was sent to Ms. Evans, who is not an

attorney or even a qualified agent; and (5) H5G’s factual assertions to establish privilege —that

the draft patent applications were prepared at the direction of Holland & Hart attorneys—is

contradicted by the original privilege log and other documents in the record.

        Defendants argue that HSG cannot establish attorney-client privilege for the draft patent

applications. Defendants maintain that draft patent applications and emails merely fransmiffing

draft patent applications without conveying or seeking any substantive legal advice are not

privileged communications or other work product. Defendants cite case law to assert that a draft

patent application is not inherently a privileged document, To be privileged, “a draft application,

like any other document, must [involve] a communication between an attorney and a client.”

ffoffinann-La Roche, Inc. v. Roxane Labs., Inc., No. CW.A. 09-6335 WJM, 2011 WL 1792791,

at *2 (D.N.J. May 11, 2011) (citing In ye Rivastigmine Patent Litig., 237 F.LD. 69, 86

(S.D.N.Y. 2006)). Defendants argue that the relevant inquiry is not whether the documents are

drafts, or whether they eventually would be submitted to an attorney for review, but whether an

attorney was involved in their creation or the specific related communication involved an

attorney. Defendants argue that no attorney is copied on the emails and even the one email

                                                   6
touched by an attorney was written by a non-lawyer, Mr. Zoble, without the benefit of any prior

communications from any lawyer mentioned.

       Defendants fithher argue that Ms. Evans is not a registered patent agent with the USPTO

and that her involvement with the patent applications and her presence on any related

communications not only cannot be a basis to establish attorney-client privilege but actually

waives the privilege, to the extent it might otherwise apply. Defendants aclaiowledge that it is

possible for a privilege to apply to non-attorneys in specific circwnstances. However, Defendants

argue there is nothing in the record here to establish that the communication was made to

improve the comprehension of the communication between the attorney and client. Defendants

argue that In re Queen’s Univ. at Kingston, 820 F,3d 1287 (Fed. Cir, 2016), recognized only that

communications concerning patent prosecution might be privileged, not draft applications

themselves.

       Defendants further argue that H5G’s assertions that the draft patent applications were

prepared at the direction of counsel is contradicted by other materials. First, Defendants argue

that it does not appear that HSG engaged Holland & Hart until after the drafting of the first

document in the privilege log, which is dated April 5, 2010. Defendants assert that there are no

communications with Holland & Hart in any privilege log produced in this case prior to mid-

May 2010. Second, Defendants argue that H50 did not seek to claw back the email to which the

April 5, 2010 draft patent application was attached. Thus, according to Defendants, the email

offers further proof that only Ms. Evans, and not the Holland & Hart attorneys, was involved in

the drafting of the application. Third, Defendants point to the two internal draft emails and argue

that H5G is asserting that these two relevant draft applications were prepared at the direction of

Holland & Hart attorneys even though there is no document attached. Defendants believe that

                                                 7
1450 needs to disclose, at minimum, when and how any legal advice supposedly reflected in the

draft applications was communicated to the non-attorney authors and by whom.

       Defendants further assert that HSG’s supplemental privilege log remains infirm.

Defendants argue that the boilerplate descriptions are far too broad to justi& withholding

documents on the basis of attorney-client privilege, particularly where the only identified

communication with Holland & Hart, for the draft of the ‘852 application, was 2.5 months after

the first draft was prepared, and there are no attorney communications at all concerning the two

blank internal emails related to the ‘223 application. Defendants argue that nowhere in these

documents and communications is any specific establishment that legal advice is being given or

sought. Defendants maintain that case law is clear that the mere mention of an attorney in a

communication without more evidence establishing that his involvement was for legal purposes,

will not bestow the privilege on the communications. Defendants assert that H5G has provided

no evidence that Dr. Zoble reported to or was acting at the behest of any attorneys.

       H5G

       1450 argues that the claw back documents are privileged as communications with

attorneys for the purposes of obtaining legal advice or as documents prepared at the direction of

attorneys for the purpose of obtaining legal advice. 1450 asserts that this was confirmed during

the deposition of Dr. Zoble.

       H5G argues that draft patent applications are privileged when drafted under the direction

of an attorney for the purposes of obtaining legal advice. H5G points to In re Queen ‘s U. at

Kingston, 820 F.3d 1287, 1300 (Fed. Cir. 2016), to assert that the Federal Circuit has recognized

that communications covered by the attorney-client privilege include consulting with or giving

advice to a client in contemplation of filing a patent application or other document with the

                                                 8
Patent Office, and drafting the specification or claims of a patent application. HSG argues that

case law has thus recognized a privilege of drafi applications.

       In this matter, H5G argues that the draft applications were prepared at the direction of

attorneys at Holland & Hart. H50 maintains that the absence of a written record with respect to

Holland & Hart is not suspicious as discussions between H5G and Holland & Hart generally

took place telephonically between Tony Singer and/or Dr. Zoble and Holland & Hart attorneys

Dick Schulze and Bob Ryan.

       H5G firther asserts that Christine Evans’ presence as copied on the email to counsel does

not waive the attorney-client privilege as Ms. Evans was a contractor of the H5G in-house legal

team. According to H5G, she worked directly under H5G’s corporate P counsel and current

general counsel, Jon Fallon, assisting with tasks associated with providing legal advice. H5G

maintains that Ms. Evans was considered to essentially be a paralegal in her role at H50.

       H5G clarifies that it does not seek to claw back the email to which the April 5, 2010,

patent application was attached and the April 19, 2011, emails with no privileged content. H50

therefore withdraws its claim of privilege to docàments Bates stamped P00140740 and

P002504903, However, H5G asserts that the attachments to each of these emails, draft patent

applications, are privileged for the reasons asserted above.

       Defrndants’ Reply Arguments

        Defendants argue that Mr. Fallon, General Counsel and Senior Vice President of Legal at

H5G, has testified under oath that he did not have any involvement with H5G until April 2011.

Defendants firther assert that contrary to H5G’s suggestion that Ms. Evans was being supervised

at all times by Holland & Hart, the privilege log produced by Holland & Hart when Defendants

subpoenaed its records indicate that the firm’s first communications with H50 were after the first

                                                 9
draft patent application. According to Defendants, based on the privilege log supplied by

Holland & Hart, the earliest evidence that Holland & Hart was involved with the patent

application drafting process was May 13, 2010, which is consistent with H50’s privilege log that

identified the earliest involvement as May 12, 2010.

       Moreover, Defendants assert that there is no evidence that H5G had a legal department

between February 2010 and April 2011. Defendants explain that after Daniel Marks left HSG in

March 2010, H5G did not have any in-house attorneys. Prior to his leaving, Mr. Marks was

H5G’s general counsel and sole attorney. Defendants argue that there is no evidence that H5G

had any in-house attorneys until Mr. Fallon joined H50 in April 2011. Thus Defendants argue

that Ms. Evans could not have “served as a contractor of the H5G in-house legal team.”

       Defendants argue that H5G miss-cites In re Queen s U. at Kingston, 820 F.3d 1287 (Fed.

Cir. 2016), which recognized at most only that communications concerning patent prosecution

might be privileged, not that draft applications themselves are privileged. Defendants ffirther

argue that the other cases cited by H5G do not establish privilege for patent applications, just the

fact that patent applications, like any document, may otherwise reflect attorney communications

or work product.

       Opinion

       The most well-Imown and careffilly guarded privilege is the attorney-client privilege. It is

well established that an attorney-client privilege exists to “encourage full and frank

communication” between counselor and client and “thereby promote broader public interests in

the observance of law and administration of justice.” Upjohn Co. v. United States, 449 U.S. 383,

389, 101 S.Ct. 677, 66 L.Ed.2d 584 (1981); accord Trammel v. United Stares, 445 U.S. 40, 51,

100 S. Ct. 906, 913, 63 L. Ed. 2d 186 (1980) (“[P]rivilege rests on the need for the advocate and

                                                 10
counselor to know all that relates to the client’s reasons for seeking representation if the

professional mission is to be carried out”). it is also without question that the privilege attaches

to a communication made “for the purpose of securing primarily legal opinion, or legal services,

or assistance in a legal proceeding.” In re Spalding Sports Worldwide, Inc., 203 F.3d 800, 805

(Fed. Cir. 2000); see also Upjohn, 449 U.S. at 389, 101 S.Ct, 677 (stating that legal advice “can

only be safely and readily availed of when free from the consequences or the apprehension of

disclosure”).

        The attorney-client privilege protects communications between attorneys and clients from

compelled disclosure if the communication satisfies the following elements: “it must be ‘(I) a

communication (2) made between privileged persons (3) in confidence (4) for the purpose of

obtaining or providing legal assistance for the client” In re Teleglobe Commc’ns Corp., 493

F.3d 345, 359 (3d Cir, 2007), as amended (Oct. 12, 2007)(quoting Restatement (Third) of the

Law Governing Lawyers      § 68 (2000)). “Privileged persons” include the client, the attorney(s),
and any of their agents that help facilitate attorney-client communications or the legal

representation.” Id. Thus the “[p]resence of a third-party, such as a consultant, does not destroy

the attorney-client privilege where that party is the client’s agent or possesses ‘a commonality of

interest with the client.” SmithKline Beecham Corp. v. Apotex Corp., 232 F.R.D. 467, 476—77

(E.D. Pa. 2005) (quoting In re Grand Jury Investigation, 918 F.2d 374, 386 n. 20 (3d Cir.1990)).

        Courts have also found that confidential communications between inventors or

employees who work for the same employer can retain their privilege so long as they are “made

in furtherance securing legal advice.” See Regents of Univ. of Caflfornia v. Affymetrix, Inc., 326

 F.R.D. 275, 280 (S.D. Cal. 2018); In re Queen’s U at Kingston, 820 F.3d 1287 (Fed. Cir. 2016)

 (holding communications between non-attorney employees about “its patent application and

                                                  11
[plaintiffs] patents” were privileged because made at the direction of counsel and intended to

seek legal advice).

       In this matter, the Special Master has reviewed the documents at issue in camera, In

camera review is not appropriate merely because a party objects to the assertions of privilege.

See US. v. Zolin, 491 U.S. 554, 571—572, 109 S.Ct. 2619, 105 L.Ed.2d 469 (1989). And it is not

a basis upon which any party can shift a burden to the Court that they should bear themselves.

United States v, Davita, Inc., 301 F,R.D. 676, 681 (N.D. Ga. 2014). Nevertheless, where there is

a sufficient evidentiary showing that an issue exists regarding the application of a privilege, the

court must utilize its discretion as to whether in camera review is appropriate under the

circumstances presented. See US. v. Zolin, 491 U.S. 554, 571—572, 109 S.Ct. 2619, 105 L.Ed.2d

469 (1989).

        After reviewing the documents at issue and submissions of the parties, it is the opinion of

the Special Master that the eight draft patent applications are not protected from disclosure by

attorney-client privilege. A draft application, like any other document, is not an inherently

privileged document. Thus the draft applications are oniy protected from disclosure by attorney-

client privilege if H5G can establish that the draft patent applications were (1) communications

(2) between “privileged persons” (3) made in confidence (4) intended to receive or give legal

assistance. In re Teleglobe Commc ‘ns Corp., 493 F.3d 345, 359 (3d Cir. 2007), as amended (Oct.

12, 2007) (quoting Restatement (Third) of the Law Governing Lawyers        §   68 (2000)). “Privileged

persons” are the client, the attorney, and “any of their agents that help facilitate attorney-client

communications or the legal representation.” Id. (citing to   § 70 of the Restatement).
        Based on a review of H5G’s January 16, 2019 privilege log, January 25, 2019

supplemental privilege log, and the documents themselves, H5G has failed to satis& its burden

                                                 12
to demonstrate that the patent applications were communications made to or from an attorney for

purposes of securing legal advice and would not have been made but for the need for such

advice. Hoffmann-La Roche, Inc. v. Roxane Labs.. Inc., No. C1V.A. 09-6335 WJM, 2011 WL

1792791, at *8 (D.N.J. May 11, 2011). Here, the draft patent applications are not

communications to or from an attorney. The documents appear to simply be drafts of patent

applications without any attorney involved. While the supplemental privilege log provides that

these are “[d)raft patent application prepared at the direction of Dick Schulze and Bob Ryan in

furtherance of preparing, filing, and prosecuting a patent application,” the Special Master does

not believe H5G has satisfied its burden of demonsfrating that these patent applications were

communicated between the attorney and client and would not have been made but for the need

for such advice. “Documents are not privileged simply because they end up with a lawyer or

eventually prove useful to the lawyer’s provision of legal services.” Id. Accordingly, H5G shall

produce documcnts bates stamped P000120686-120680; P001469198-1469204; P001440154-

1440173; P000139808-139817; P000117837-117843; P000090017-90023; P000048361-48368;

P000023624-23643 within 10 days of the date of this Order.

       It is the opinion of the Special Master that document bates stamped P000027697-27698 is

not protected from disclosure by attorney-client privilege. According to the supplemental

privilege log, document bates stamped P000027697-27698 is an email from Stuart Zoble to

“patent attorney Dick Schulze in furtherance of preparing, filing, and prosecuting a patent

application and consulting with or giving advice to a client in furtherance of preparing, filing,

and prosecuting a patent application.” Christina Evans and Anthony Singer were copied on the

email. In the Declaration of Jon Fallon, Esq., Mr. Fallon explains that H5G, at the direction of

Daniel Marks, engaged Christina Evans around September 2009 to perform paralegal services

                                               13
limited to the field of intellectual property. Mr. Fallon explains that Ms. Evans initially reported

directly to Mr. Marks when he was General Counsel and then later reported to him when he

became acting Corporate W counsel after Mr. Marks left. However, Defendants point out that

according to the record, Mr. Marks left H5G in or around March 2010. Mr. Fallon, in his

deposition testimony, stated that he did not become involved with H5G until April 2011.

Accordingly, there is a dispute as to whether Ms. Evans was a contract employee of the legal

department of H5G and was acting as an agent of H5G on this email. As it appears that Mr.

Fallon was not employed by H5G in June 2010, it remains unclear to the Special Master what

Ms. Evans’ role was at this point in time and to whom she reported at H50, as well as whether

there was a legal department at H5G at this time. As such, H5G has failed to satisfy its burden to

demonstrate that attorney-client privilege was not waived by the inclusion of Ms. Evans on this

email. Accordingly, H5G shall produce documents bates stamped P000027697-27698 within jfl

ilY! of the date of this Order.




                                              DEN      M. CAVANALJt[H, V.S.D.J. (Ret.)
Date: 5/10/19                                 SpecIal Master




                                                 14
